I concur in overruling the state's application for a rehearing because of the matters discussed in the opinion rendered on *Page 545 
the original submission. However, I do not concur in the expressions contained in the opinion prepared by my brothers to the effect that defendant's motion for a new trial should have been granted because of an insufficiency of the state's proof as to the age of the girl. There was direct, positive, testimony supporting the state's contention. Its weight and sufficiency were, I think, properly left to the jury, and I cannot see that the trial court would have been justified in substituting his own opinion for theirs, as he must have done if he had granted defendant's motion for a new trial on the ground named.